Citation Nr: 9913583	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative disc disease of the lumbosacral spine, currently 
rated as 20 percent disabling.  

2.  Entitlement to increased (compensable) initial rating for 
a lipoma of the right lower back, currently rated as 
noncompensable.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to March 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
degenerative disc disease of the lumbosacral spine, with a 10 
percent initial disability rating, and a lipoma of the lower 
back, with a noncompensable initial disability rating.  The 
veteran filed a notice of disagreement regarding these 
initial disability determinations, and this appeal was 
initiated.  

In October 1997, the veteran's appeal was first presented to 
the Board.  At that time, both claims were remanded for 
additional evidentiary development.  They have now been 
returned to the Board.  

When the RO reconsidered the veteran's claim in June 1998, it 
granted him an increased initial rating of 20 percent for his 
service connected degenerative disc disease of the 
lumbosacral spine, effective to the day following his 
discharge from service.  However, since there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating issue for 
degenerative disc disease remains in appellate status.


FINDING OF FACT

The veteran's service connection lipoma of the right lower 
back is not painful to the touch and does not result in 
itching, redness, or drainage of the growth.  



CONCLUSION OF LAW

For the entire period from the grant of service connection to 
the present, an increased (compensable) rating for the 
veteran's service connected lipoma of the right lower back is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.31, 4.118, 
Diagnostic Code 7800-7819 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran is service connected, with a noncompensable 
rating, for a lipoma of the lower back.  This disability was 
first noticed in December 1986, according to service medical 
records, when the veteran sought treatment for lower back 
pain.  A lump was noted on his back, but the only diagnosis 
was probable somatic dysfunction.  In July 1992, he again 
sought treatment for a growth on his back which had expanded 
in size.  There was no itching, redness, drainage, or 
tenderness noted.  A lichenoid lesion was diagnosed.  

Upon his discharge from service, the veteran filed a March 
1994 application for service connection for a lower back 
disability and a lipoma of the lower back.  A May 1994 VA  
medical examination was afforded the veteran, and a lipoma of 
the right lower back was observed.  It was described as 
intact and asymptomatic.  

In a July 1994 rating decision, the veteran was awarded 
service connection for degenerative disc disease of the 
lumbosacral spine, with a 10 percent initial disability 
rating, and a lipoma of the lower back, with a noncompensable 
initial disability rating.  The veteran filed a notice of 
disagreement regarding these disability determinations, and 
this appeal was initiated.  

The veteran sought a private evaluation of his lower back 
disabilities in August 1994.  Dr. R.C.T., M.D., evaluated the 
veteran and described a "soft, fleshy, subcutaneous tumor" 
on the veteran's right lumbar region, diagnosed as a lipoma 
or possible neurofibroma.  The private doctor recommended 
this be removed if it remained symptomatic.  

A personal hearing before a traveling member of the Board was 
afforded the veteran in August 1997.  He stated that his 
lipoma was related to his other lumbosacral spine disability, 
as it becomes tender when he experiences an episode of lower 
back pain.  During such episodes he has severe limitation of 
motion, and cannot bend enough to put on his shoes; he must 
lay on a flat surface until the pain subsides.  He currently 
receives no regular outpatient treatment.  

A September 1997 VA MRI examination was afforded the veteran.  
Disc herniation was observed in several locations along the 
lumbosacral spine, but the visualized paraspinal soft tissue 
was normal.  

The veteran's appeal was first presented to the Board in 
October 1997, at which time it was remanded for additional 
evidentiary development.  

The veteran was afforded a VA dermatological examination in 
April 1998.  A 5x5 cm subcutaneous mass was noted on the 
right paraspinal region, mobile and not painful to the touch.  
The VA examiner doubted this disability was related to the 
veteran's other back injury.   

The RO reviewed this evidence in June 1998, and granted the 
veteran an increased rating of 20 percent for his service 
connected degenerative disc disease of the lumbosacral spine, 
effective to the day following the veteran's separation from 
service; no change was made to the noncompensable rating for 
a lipoma of the lower back.  

In response, the veteran filed his own written statement and 
VA outpatient treatment notes from June 1998.  According to 
the notes, a medical doctor examined the veteran's paraspinal 
lumbar mass and diagnosed it as a questionable "organized 
hematoma (fibrosis)."  The veteran asserted that this 
confirms his belief of a connection existing between his 
degenerative disc disease of the lumbosacral spine and his 
lower back growth.  The RO reviewed this evidence in July 
1998 and did not grant an increased rating on either issue.  
The appeal was then returned to the Board.  

Analysis
Increased rating - Lipoma of the lower back

The veteran's claim for an increased initial rating for his 
service connected lipoma of the right lower back is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that if a veteran claims that a service-connected disability 
has become worse, then the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
cases where, after a careful consideration of all evidence, a 
reasonable doubt arises as to the degree of disability, that 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

Currently, the veteran's service connected lipoma is rated 
under Diagnostic Code 7819, for benign new skin growths. 
38 C.F.R. § 4.118 (1998).  This code in turn refers to 
criteria under Diagnostic Code 7806, which provides a 
noncompensable rating for a skin disorder with slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is assigned for 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area. A 30 percent rating is warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118 Diagnostic Code 
7806, 7819 (1998).  

Based on a complete review of the record, the preponderance 
of the evidence suggests a compensable rating is not 
warranted for the veteran's lipoma.  The Board has also 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability as prescribed by 
the Court in Fenderson v. West, [12 Vet. App. 119 (1999)].  
At no time since the veteran filed his claim for service 
connection has the service connected disability been more 
disabling than as currently rated.

Although the disability must be rated on the evidence from 
the period beginning with the grant of disability to the 
present, the nature of the disability is best understood in 
the context of the entire medical history.  According to the 
service medical records, the veteran first reported a growth 
in the back in December 1986, when he sought treatment for 
lower back pain.  He was diagnosed with a probable somatic 
dysfunction of the back, but no specific dermatological or 
subcutaneous disorder was indicated.  The veteran did not 
seek additional treatment for his lipoma until July 1992, 
when he noticed some expansion in the size of the growth.  At 
the time, he reported no itching, redness, drainage, or 
tenderness associated with the growth.  The diagnosis given 
was lichenoid lesion.  When he was afforded a May 1994 VA 
medical examination, a lipoma of the lower back was noted but 
described as intact and asymptomatic.  An August 1994 private 
medical report written by Dr. R.C.T., M.D., reported the 
presence of a lipoma and suggested surgical removal if it was 
symptomatic; there is no evidence to date the lipoma has 
necessitated surgery.  The September 1997 VA MRI examination 
found the visual paraspinal soft tissue to be within normal 
limits.  Finally, an April 1998 VA dermatological examination 
described a 5x5 cm subcutaneous mass of the right paraspinal 
region, mobile and not painful to the touch.  The VA examiner 
doubted this disability was related to the veteran's other 
back injury.  At a concurrent VA musculoskeletal examination, 
a slight tenderness of the lipoma was noted.  

The totality of the evidence suggests the veteran's service 
connected lipoma of the right lower back provides slight, if 
any, disability, and does not warrant a compensable rating 
under the applicable rating criteria.  On several occasions, 
including his October 1997 personal hearing before a member 
of the Board, the veteran has reported severe and frequently 
incapacitating pain of the lower back; the medical evidence 
indicates disc herniation in several locations along the 
lumbosacral spine, as verified by MRI examination.  
Nevertheless, the veteran carries a separate service 
connection rating for degenerative disc disease of the 
lumbosacral spine, and the applicable regulations caution 
against evaluation of the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (1998).  The veteran is clearly 
qualified to offer testimony regarding easily-observable 
symptomatology, and his credibility is not questioned here.  
See Falzone v. Brown, 8 Vet. App. 398, 406 (1995).  However, 
the VA examiner who evaluated the veteran's lipoma in April 
1998 expressed "doubt [the] mass is related to the back 
injury."  Likewise, a concurrent VA examination of his 
lumbosacral spine noted the veteran's complaints of pain and 
limitation of motion, and diagnosed degenerative joint 
disease with disc herniation as the cause; no nexus was 
indicated between the veteran's lipoma and his reported 
symptomatology, aside from "slight tenderness over the 
lipoma area."  The lipoma itself has been described as 
"asymptomatic" and "not painful" on various occasions, 
according to the medical evidence.  The only reports of 
disability attributed to the lipoma itself suggest "slight" 
tenderness, and no medical evidence suggests this disability 
is cancerous or otherwise malignant.  Thus, the totality of 
the medical record clearly indicates the veteran's limitation 
of motion and debilitating pain of the lower back would be 
better evaluated as manifestations of his service connected 
degenerative disc disease of the lumbosacral spine.  The 
lipoma can only be rated based on the degree of disability 
attributable it alone.  Furthermore, the veteran's assertions 
regarding a potential medical nexus between his various lower 
back disabilities are not binding on the Board, as he is not 
shown to be a medical expert qualified to offer opinions of 
medical etiology or causation.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  

Additionally, the veteran has argued the disability in 
question is better characterized as an organized hematoma or 
fibrosis, based on the June 1998 VA outpatient treatment 
notes.  However, these notes describe a diagnosis of 
organized hematoma-fibrosis as questionable, and do not rule 
out the prior diagnosis of lipoma.  Regardless, the veteran's 
rating for this service connected disability is dependent 
upon the degree of impairment to his earning capacity, not on 
the nomenclature used.  38 U.S.C.A. § 1155 (West 1991).  Even 
assuming arguendo the grant of service connection is changed 
to fibrosis, his disability rating would not be affected.  

The evidence of record regarding the service connected lipoma 
does not indicate exfoliation, exudation, or itching 
involving an exposed surface or extensive area which would 
warrant a compensable rating of 10 percent under Diagnostic 
Code 7806.  As is outlined above, the disability attributable 
to the lipoma itself is, at most, slight, and not 
consistently present; thus, a compensable rating is not 
warranted.  This is true not only with respect to the 
criteria under Diagnostic Code 7806, but also when 
considering the other diagnostic criteria of 38 C.F.R. Part 
4, whether or not these regulations have been raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
While the veteran's disability need not be rated only under 
Diagnostic Code 7806, the degree of disability presented 
would not warrant a compensable rating under any other 
potentially applicable rating code.  The lipoma itself has 
not been shown by the medical evidence to cause any 
functional impairment of the lower back, and it is not of 
sufficient size or location to warrant a compensable rating 
under the criteria for scars, burns, or other impairments of 
the skin.  38 C.F.R. §§ 4.20, 4.31, 4.118, Diagnostic Codes 
7800-7819 (1998).  Because the evidence is not in balance 
between any two applicable ratings, 38 C.F.R. § 4.7 is not 
applicable here.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 3, 
whether or not they were raised by the appellant.  Id.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service connected lipoma of the 
right lower back has not resulted in frequent periods of 
hospitalization, nor is it shown by the evidence to present 
marked interference with employment.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
lipoma disability is unusual, or causes marked interference 
with daily activities other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased (compensable) rating is not 
warranted for the veteran's service connected lipoma of the 
right lower back.  


ORDER

An increased (compensable) rating is denied for the veteran's 
service connected lipoma of the right lower back.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased initial rating for his service 
connected degenerative disc disease of the lumbosacral spine, 
currently rated 20 percent disabling.  When evaluating a 
service-connected disability, the VA must consider all rating 
provisions that might be applicable.  Regarding increased-
rating claims for musculoskeletal disabilities, the U.S. 
Court of Veterans Appeals (Court) has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims.  
Appellate review discloses this has not yet been 
accomplished, despite the Board's October 1997 remand to that 
effect.  The veteran was afforded a VA orthopedic examination 
in April 1998, but the examiner did not discuss any 
additional impairment due to pain on use of the lumbosacral 
spine.  The analysis required under the Court's holding 
involves several specific questions.  Because the Court's 
holding in DeLuca is the law, it is necessary to answer each 
question as thoroughly as possible.  The current response 
does not constitute an adequate attempt to comply with the 
law.  If, in the medical opinion of the examiner, it is not 
feasible to formulate an answer with regard to a particular 
question, the examiner's opinion should be noted in the 
examination report.  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the Court has stated that 
"'separate ratings can be assigned separate periods of time 
based on facts found', a practice known as 'staged' 
ratings." Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citations omitted).  In reconsidering the veteran's claim, 
the RO must determine whether a staged rating is indicated by 
the evidence for any period of the veteran's pending claim.  
38 U.S.C.A. §§ 3.400, 3.500, 4.29, 4.30 (1998).  

Thus, in light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  After all pertinent records have been 
received, the veteran should be afforded 
a special VA orthopedic examination to 
determine the current nature and extent 
of his lumbosacral spinal disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The veteran's lower back 
disability should be evaluated in 
relation to the complete medical history 
from the effective date of the initial 
grant of service connection.  .  

The examination report should include 
responses to each of the following 
questions:
(a) Could the veteran's pain 
significantly limit functional ability of 
the affected joint during flare-ups?
(b) Could the veteran's pain 
significantly limit functional ability 
when the affected joint is used 
repeatedly over a period of time?
(c) Portrayed in terms of degrees of 
additional range-of-motion loss, if 
feasible, what is the loss of functional 
ability due to pain on use or during 
flare-ups?
(d) Without limiting the inquiry to 
muscles or nerves, does the veteran's 
affected part exhibit weakened movement, 
excess fatigability, or incoordination?
(e) Portrayed in terms of degrees of 
additional range-of-motion loss, if 
feasible, what is the degree of weakened 
movement, excess fatigability, or 
incoordination exhibited in the veteran's 
affected part?  
(f) Is cumulative limitation of motion of 
the lower back, including that lost due 
to weakened movement, excess 
fatigability, and/or incoordination in 
the veteran's affected region, better 
characterized as slight, moderate, or 
severe?  

All factors upon which the medical 
comments and opinions are based must be 
set forth for the record.  With regard to 
any specific question asked of the 
examiner, if, as a matter of medical 
judgment, it is not feasible to answer 
the question, the examiner should explain 
why the specific question cannot be 
answered.

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  In so doing, the RO 
must also consider if a staged rating is 
warranted, based on the evidence of 
record, in compliance with the Court's 
pronouncements in Fenderson, noted above.  
If the actions taken remain adverse to 
the veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

